    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 1 of 31




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                           Tallahassee Division

                         Case No: 4:12-cv-239-MW/CAS


PRISON LEGAL NEWS,                                     )
a project of the HUMAN RIGHTS DEFENSE CENTER, )
a not-for-profit, Washington charitable corporation,   )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )
                                                       )
MARK S. INCH, in his official capacity as              )
Secretary of the Florida Department of Corrections,    )
                                                       )
       Defendant.                                      )
                                              ________ )

       PLAINTIFF’S MOTION TO DETERMINE THE AMOUNT OF
                ATTORNEYS’ FEES AND EXPENSES

      Plaintiff, Prison Legal News (PLN), by and through its undersigned counsel

and pursuant to Local Rule 54.1(E), hereby files this motion to determine the amount

of attorneys’ fees and expenses to which it is entitled. After nearly a decade of

litigation, Plaintiff’s counsel achieved a significant victory for PLN: vindication of

its Due Process rights and assurances that it would be notified every time its

publications are censored. Because of this victory, this Court has already determined

that PLN is the prevailing party and therefore entitled to attorneys’ fees; the only

remaining issue is to determine the proper amount.
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 2 of 31




      Although the Due Process victory was significant, PLN candidly

acknowledges that a small reduction in fees is warranted due to its lack of success

on the First Amendment claim. As directed by the Court, PLN will explain below

what it believes to be an appropriate adjustment.

      In all, PLN’s attorneys spent 3999.25 hours litigating this case over nine years.

For reasons that follow, Plaintiff now seeks $1,229,045.03 in fees and $36,975.40 in

expenses, for a total of $1,266,020.43.

                      Factual and Procedural Background

      The Court is likely familiar with the factual and procedural background of this

case, but PLN would like to point out the various legal maneuvers that it was

required to make to secure a victory on the Due Process claim, which Defendant

vigorously fought at every stage.

      PLN is the publisher of the criminal justice magazine Prison Legal News. It

has incarcerated subscribers in most state correctional systems, including Florida’s.

In 2010, it discovered that the FDC had begun censoring its magazine, but not

providing notice of the censorship. Attempts made to resolve the issue with the FDC

were unsuccessful. Thus, in preparation for litigation, significant effort was made

to collect and investigate the numerous correspondences concerning the censorship

of PLN sent by subscribers at various FDOC facilities since 2009. Because of the

sporadic censorship notices issued by Defendant, PLN needed to devote time to


                                     Page 2 of 31
        Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 3 of 31




catalog, respond, and track the various instances of censorship throughout the state

to understand the contours of the First Amendment and Due Process violations at

issue.      This process continued during the pendency of the case, as prisoner

correspondence and other discovery showed that notice continued to be problematic,

and largely non-existent, even after the filing of the lawsuit. This information was

essential at trial to demonstrate the significant and repeated due process failures by

Defendant.

         In November 2011, PLN filed its initial Complaint in the Southern District of

Florida. ECF 1. The Complaint accused the FDC of censoring Prison Legal News—

i.e., impounding it and not delivering it to its intended subscribers in prison—

because the magazine contained advertisements for certain services. The Complaint

also accused FDC of failing to notify PLN of each impoundment, thereby depriving

PLN of the ability to challenge the censorship. PLN asserted a First Amendment

claim based on the censorship and a Due Process claim for the failure to provide

notice or an opportunity to appeal the censorship decision. Shortly thereafter, PLN

filed an Amended Complaint dropping certain defendants and adding two private

corrections companies as defendants.1 ECF 14.

         Defendant then moved to transfer venue to the Northern District of Florida,

and simultaneously filed a Motion to Dismiss the Due Process claim, making


1
    Eventually, the private defendants were dismissed from the case through settlement.
                                            Page 3 of 31
     Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 4 of 31




baseless arguments that PLN’s rights were not violated because it could have written

a letter to the Secretary, and that it could have filed a state court lawsuit or challenged

the Admissible Reading Material Rule through the Florida Administrative Procedure

Act. ECF 18. PLN was required to respond, ECF 42, and the motion was denied.

ECF 65.

      When the case was transferred to the Northern District, it was first mistakenly

assigned to the Pensacola Division. PLN filed a Motion to Transfer the case to the

Tallahassee Division, ECF 49, which was granted. ECF 57.

      Discovery then commenced.           Defendant served on PLN Interrogatories,

Requests for Production, and Requests for Admission, for which PLN needed to

investigate, assemble, collect and catalog information received from FDC facilities

throughout the State over several years, and craft appropriate responses and

objections. PLN then drafted and served Interrogatories, Requests for Admission,

and Requests for Production to all three Defendant (FDC, the GEO Group, and

Corrections Corporation of America). Approximately 22 depositions were taken in

this case, including Rule 30(b)(6) depositions from both sides, requiring preparation

and travel throughout the state. PLN then drafted and sent a second and third round

of Requests for Production to each defendant. The FDC also served a second and

then a third set of Interrogatories to PLN, which again required PLN, as a corporate

entity, to conduct additional investigations to formally prepare responses. Because


                                       Page 4 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 5 of 31




new information continued to come to light, and given the complexity of the case,

both PLN and the FDC amended their Rule 26 Initial Disclosures six times.

      Discovery did not always proceed smoothly. PLN was forced to file a Motion

to Compel when the FDC failed to respond to interrogatories and requests for

production. ECF 87. Several of those discovery requests pertained to the notices

that FDC had purportedly sent to prisoners about the impoundment Prison Legal

News. A telephonic hearing on the motion was held, ECF 95, and it was granted and

denied in part, and otherwise rendered moot because FDC produced some

documents in response to PLN’s motion. ECF 107.

      The FDC then tried a different tactic to avoid responsibility on the Due

Process claim: filing a motion for partial summary judgment, arguing that the Due

Process claim was barred by res judicata because of PLN’s first censorship case that

was brought in the Middle District of Florida. ECF 93. This, again, forced PLN to

respond, requiring extensive research into the procedural history of the first case.

ECF 120. PLN thoroughly demonstrated that the Due Process claim from the first

case was voluntarily dismissed—not on the merits—thereby defeating FDC’s res

judicata argument. PLN also had to show that res judicata was inapplicable because

the current lawsuit was based on facts that occurred after the dismissal of the first

case. This Court denied FDC’s motion two days after PLN’s response was filed.

ECF 122.


                                     Page 5 of 31
     Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 6 of 31




      The parties then moved to summary judgment briefing, which was extensive.

FDC’s motion contained 108 exhibits, ECF 135, and PLN’s motion contained 31.

The responses (ECF 152, 153) and replies (ECF 154, 155) each added more exhibits.

Notably, FDC continued to press the failed argument that PLN was not entitled to

any notice of the censorship of its magazine because it had state remedies available

to it, or could use the state’s rulemaking procedures. ECF 135 at 23. It also asserted

that PLN had received “thousands of pages of notice,” but failed to mention that

nearly all of those notices (which were collected and tracked by PLN) came from

prisoner correspondence, not the FDC. Id. And it argued that PLN was entitled to

no notice at all because its publications were “mass mailings”—even though they

were individually addressed and sent to a specific subscriber. Id. at 24.

      The FDC went so far as to send PLN a Rule 11 letter and proposed motion,

demanding that PLN withdraw its Due Process claim, advancing the same baseless

theories. The letter and motion were clearly attempts to intimidate and harass

Plaintiff, and were improper attempts to re-argue points made in its summary

judgment motion. PLN was forced to spend dozens of hours researching and

responding to this letter.

      Because FDC, in violation of the Court’s previous discovery order, then

produced documents at or near the discovery deadline that were clearly covered by

previous discovery requests, PLN was forced to file a Motion to Exclude such


                                     Page 6 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 7 of 31




evidence from the summary judgment record and trial. ECF 159. Cross motions for

summary judgment were later denied. ECF 195. The Motion to Exclude was denied

as moot because the evidence did not affect the court’s summary judgment order.

ECF 194. The Court invited PLN to raise the issue again as a motion in limine,

which Plaintiff did. ECF 204. This time, the motion was granted in large part, and

the Court agreed with PLN that most of the documents should be excluded from

trial, noting that the late-disclosed discovery was “the precise mischief this Court

addressed in the original discovery hearing.” ECF 208 at 3 n. 2.

      The parties then began the extensive process of preparing for trial. Due to the

long passage of time, discovery was re-opened to take more depositions of newly

disclosed witnesses. ECF 199. Because the proceedings of the first PLN case were

critical to the issues raised in this one, PLN requested that FDC consent to admitting

the relevant pleadings from the first case, in an effort to avoid calling unnecessary

witnesses and records custodians. FDC refused, and PLN was forced to file a Motion

to Admit those documents, ECF 226, which was granted. ECF 229. A four-day

bench trial was held in January 2015. ECF 235, 236, 247.

      The Court then requested post-trial briefing on specific issues, many of which

centered on the Due Process claim. ECF 241. FDC persisted in making meritless

arguments that the Due Process claim should fail because a) its employees were

merely negligent, b) PLN had waived its claim by failing to appeal (which was, of


                                     Page 7 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 8 of 31




course, impossible without notice of the censorship), and c) FDC’s failure was

excused because PLN received “actual notice” of the impoundments. ECF 242.

These arguments were eventually rejected by this Court.

      This Court issued an Order on PLN’s claims in August 2015, ECF 251, then

an Amended Order on October 5, 2015. ECF 279. The Court ruled in the FDC’s

favor on the First Amendment claim, finding that PLN had failed to show that the

censorship of Prison Legal News was not reasonably related to legitimate

penological interests. Id. at 52. However, this Court ruled in PLN’s favor on the

Due Process claim, finding that FDC had either failed to provide notice at all or

failed to provide sufficient notice to PLN for a substantial number of magazine

impoundments, conduct that amounted to a “systemic failure” that was “disregarded

by FDOC administrators.” Id. at 58. This Court concluded that FDC would continue

with these notice failures going forward “absent interjection by this Court.” Id. at

63. Thus, the Court entered a judgment stating:

      Prison Legal News successfully proved that the Florida Department of
      Corrections has violated its right to due process under the Fourteenth
      Amendment. Prison Legal News has also shown that the Florida
      Department of Corrections’ current censorship practices will continue
      to deprive Prison Legal News of due process of law.

      Accordingly, the Florida Department of Corrections is permanently
      enjoined from censoring Prison Legal News’ written communications
      without due process of law. To comply with due process of law, this
      permanent injunction modifies the Florida Department of Corrections’
      current notification procedures as follows:


                                    Page 8 of 31
     Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 9 of 31




Id. at 64. The Court went on to explain that the FDC must 1) notify PLN every time

it impounds a written communication from PLN, 2) specify the portion of the rule

that was alleged to be violated, and 3) inform PLN if the reason for the impoundment

changes. Id. The Court entered a permanent injunction, and judgment was entered

accordingly. ECF 280.

      Undaunted, FDC made yet another last-ditch attempt to avoid responsibility

for its Due Process violation, arguing—for the first time in five years of litigation—

that the Secretary could not be held responsible for his employee’s actions, an

argument that was improperly embedded into a response to PLN’s motion to alter or

amend the judgment to include the PLRA findings. ECF 265. It was eventually

stricken by this Court, at PLN’s urging. ECF 274, 278. FDC also filed a Motion to

Stay the Injunction, ECF 255, which was denied. ECF 278.

      PLN then appealed the resolution of the First Amendment claim, and the FDC

cross-appealed the resolution of the Due Process claim. The Eleventh Circuit

affirmed in all respects. Prison Legal News v. Sec'y, Fla. Dep't of Corr., 890 F.3d

954 (11th Cir. 2018). With respect to the Due Process claim, the Eleventh Circuit

noted the “remarkable failure rate” regarding FDC’s notices to PLN, and held that

this Court did not abuse its discretion in issuing the injunction. Id. at 977.




                                      Page 9 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 10 of 31




                                     Argument

        A reasonable attorneys’ fees award is “properly calculated by multiplying the

number of hours reasonably expended on the litigation times a reasonable hourly

rate.” Blum v. Stenson, 465 U.S. 886, 888 (1984). This amount, known as the

“lodestar,” can then be adjusted to account for the specifics of a particular case.

Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1302 (11th Cir.

1988).

   I.      Plaintiff Seeks Reasonable Hourly Rates for Its Attorneys

        “A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir.

1994) (quoting Norman, 836 F.2d at 1299). In this case, the first issue is to determine

what the relevant legal community is.

        A. The Relevant Legal Community Is Miami

        The relevant legal community is “the place where the case is filed.” Cullens

v. Georgia Dep’t of Transp., 29 F.3d 1489, 1494 (11th Cir. 1994). Here, although

much of the litigation occurred while the case was pending in Tallahassee, PLN

actually filed the case in Miami. ECF 1. Defendant FDC then moved to transfer

venue to the Northern District of Florida, ECF 18, which Plaintiff opposed. ECF 22.

The court granted the motion, transferring the case to the Northern District of


                                     Page 10 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 11 of 31




Florida. ECF 46. Notably, Defendant did not request a venue transfer because the

Miami venue was improper; the transfer was requested for the convenience of the

parties and witnesses under 28 U.S.C. § 1404(a). ECF 18 at 4. Similarly, the Court

did not rule that the Miami venue was improper; only that Tallahassee was more

convenient. ECF 46.

      In these circumstances, the venue transfer does not disturb the fact that the

case was filed in Miami, which is therefore the relevant market for attorneys’ fees

purposes.   In Cullens, for example, the Eleventh Circuit held that the proper

attorneys’ fees market was Macon, Georgia—where the case was initially filed—

and not Atlanta, even though the case had been transferred to Atlanta while it was

pending. 29 F.3d at 1494. See also Tiara Condo. Ass'n, Inc. v. Marsh USA, Inc.,

697 F. Supp. 2d 1349, 1353 (S.D. Fla. 2010) (finding that New York rates applied

where case was filed in New York and transferred to Miami within five months of

filing); Polk v. New York State Dep't of Corr. Servs., 722 F.2d 23, 25 (2d Cir. 1983)

(where case is transferred for the convenience of the parties under 28 U.S.C. §

1404(a), the relevant market is where the case was initially filed).

      It was Defendant’s decision—not PLN’s—to seek a venue transfer. Thus, this

is not a situation in which PLN decided to hire out-of-town lawyers to file suit in a

city with lower market rates. Rather, PLN filed this case in Miami, with South

Florida attorneys. It did so in part because PLN had subscribers located in prisons


                                     Page 11 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 12 of 31




in the Southern District of Florida, and also because its lead counsel, Randall C.

Berg, Jr. and the Florida Justice Institute, was located in Miami. Mr. Berg was a

highly experienced civil rights litigator who had represented PLN in the first

challenge to the Admissible Reading Material Rule that was filed in the Middle

District of Florida. He was familiar with the law and the facts. It was therefore

reasonable and practical for PLN to seek him out for this case, and to file in a forum

that was both a proper venue and convenient for its counsel. The relevant legal

market for attorneys’ fees purposes is therefore Miami.

      B. The Hourly Rates Sought Are Reasonable

      To repeat, “[a] reasonable hourly rate is the prevailing market rate in the

relevant legal community for similar services by lawyers of reasonably comparable

skills, experience, and reputation.” Loranger, 10 F.3d at 781 (quoting Norman, 836

F.2d at 1299). Since civil rights lawyers rarely, if ever, charge and collect an hourly

fee from their clients, there is likely no developed “market” from which to draw

evidence of reasonable hourly rates. See Norman, 836 F.2d at 1300 (“The court

recognizes that few practitioners who regularly defend the poor and disadvantaged

have the opportunity to bill and collect on an hourly basis. Accordingly, it may be

virtually impossible to establish a prevailing market rate for such services.”).

Recognizing this principle, “the Eleventh Circuit has held that the amount of

attorneys’ fees must be determined according to rates customarily charged for


                                     Page 12 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 13 of 31




similarly complex litigation, and is not to be limited by the amounts customarily

charged in actions brought under the same statute.” Watford v. Heckler, 765 F.2d

1562, 1568 (11th Cir. 1985). See also Blanchard v. Bergeron, 489 U.S. 87, 95

(1989) (“It is clear that Congress ‘intended that the amount of fees awarded ... be

governed by the same standards which prevail in other types of equally complex

Federal litigation.’” (citation omitted)); Varner v. Century Fin. Co., 738 F.2d 1143,

1148 (11th Cir. 1984) (“Under Johnson v. Georgia Highway Express, Inc., 488 F.2d

714 (5th Cir.1974), the award must be based on customary fees in cases of like

difficulty, id. at 718, whether or not such cases involve Truth-in-Lending

violations.”); Norman, 836 F.2d at 1300 (suggesting analogous markets may be

antitrust and securities class actions, cases brought by business or professional

associations against government entities, or employment discrimination cases).

Thus, reasonable market rates are those charged by lawyers with similar skill,

experience, and reputation, for litigation that is similarly complex.




                                     Page 13 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 14 of 31




      Below is a chart outlining the hourly rates PLN is seeking for its attorneys.

As permitted by the Eleventh Circuit, these are current, rather than historic rates.

Norman, 836 F.2d at 1302.

            Name                   Firm        Years of Legal      Hourly Rate
                                                Experience
         Paul Clement            Bancroft           27                 $900
      Randall C. Berg, Jr.         FJI              41                 $825
        Randall Marshall          ACLU              37                 $700
          Lance Weber             HRDC              22                 $560
      Benjamin Stevenson          ACLU              17                 $525
       Michael McGinley          Bancroft           10                 $500
          Dan Marshall            HRDC              17                 $475
      Sabarish Neelakanta         HRDC              13                 $425
        Joshua Glickman            FJI              12                 $400
          Shawn Heller             FJI              12                 $400
       Dante P. Trevisani          FJI              10                 $350
           Alissa Hull            HRDC              9                  $335
           Robert Jack            HRDC               9                 $335
       Monique Roberts            HRDC              7                  $295
       Masimba Mutamba            HRDC              7                  $295
 Stephanie Moore Throckmorton      FJI               7                 $280
           Erica Selig             FJI               7                 $280
         Chelsea Lewis             FJI               5                 $250
           Law Clerks                                                  $175
           Paralegals                                                  $160



      Plaintiff has attached the declaration of William Hill, a commercial litigation

expert in the Miami office of Gunster, Yoakly, and Stewart, P.A. Ex. 1. A 1987

graduate of Yale Law School, Mr. Hill is board certified in business litigation, has

served as a fee expert in a number of prior cases, and is familiar with the fee rates

                                    Page 14 of 31
     Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 15 of 31




charged in the Miami market. He has the expertise to opine on the reasonableness

of attorneys’ hourly rates in the Southern District of Florida. In his opinion, Plaintiff

seeks reasonable rates for its attorneys, given their skill and experience. Id.

       All of the attorneys’ resumes are attached to Mr. Hill’s affidavit, which

explain their qualifications in more detail. Many of the attorneys have specialized

in civil rights cases for some time, and some have significant experience with First

Amendment and Due Process claims. While all the attorneys’ qualifications are

significant, two in particular bear mentioning. Randall C. Berg, Jr. was perhaps the

most experienced and well-respected prisoners’ civil rights lawyer in the state of

Florida.2 He founded the Florida Justice Institute in 1978, and has handled major

civil rights cases ever since, including dozens of successful cases—many of them

class actions—against the Florida prison system.3 See Johnson v. Georgia Highway

Exp., Inc., 488 F.2d 714, 719 (5th Cir. 1974) (“An attorney specializing in civil rights

cases may enjoy a higher rate for his expertise than others, providing his ability

corresponds with his experience.”).            Importantly, he was lead counsel on the


2
 Sadly, Mr. Berg recently passed away. See https://www.law.com/dailybusinessre-
view/2019/04/11/our-dear-friend-randy-florida-legal-icon-randall-berg-jr-dead-at-70/.
3
  Court have commented on the high quality of Mr. Berg’s work. See Raines v. Florida, 987 F.
Supp. 1416, 1420 (N.D. Fla. 1997) (“Counsel for Plaintiffs [FJI] has spent many years litigating
questions concerning prison conditions, and his advocacy has always been of the highest quality.”);
Lawson v. Wainwright, 108 F.R.D. 450, 457 (S.D. Fla. 1986) (“In the instant case, this Court has
no doubt that Plaintiff [prisoner class] is represented by competent, diligent counsel [from FJI].
The Court file reflects that Plaintiff and his counsel will zealously pursue the interests of the
class.”).
                                          Page 15 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 16 of 31




previous case in which PLN sued over the censorship of its publication. He was

thoroughly familiar with the Admissible Reading Material Rule and FDC’s

justification for it, FDC’s practices with respect to magazine censorship, and the

application of First Amendment and Due Process concepts to the prison context.

This background and experience helped PLN litigate this case more efficiently and

effectively, especially when Defendant attempted to have the case dismissed on

claim preclusion grounds, ECF 93, or when PLN argued that the previous case

prohibited FDC from making certain arguments due to judicial estoppel. ECF 139.

Any reasonable client would pay a high price for such a lawyer in these

circumstances.

       Moreover, Paul Clement was recruited to represent PLN on the appeal. Mr.

Clement is the former Solicitor General of the United States, and has argued nearly

100 cases in the United States Supreme Court, giving him the distinct honor of

having argued more Supreme Court cases since 2000 than any other lawyer—in or

out of government. He has also argued over 100 cases in the federal courts of

appeals. He is currently a partner in the Washington D.C., office of Kirkland & Ellis

LLP, where his normal hourly rate is $1745 per hour. For purposes of this motion,

and due to the public interest and constitutional issues at play in this litigation, Mr.

Clement’s rate has been reduced to $900 per hour – an almost 50% reduction from

his regular billing rate.


                                     Page 16 of 31
       Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 17 of 31




          Finally, the hourly rates requested comport with those awarded in other cases.

See Garza v. City of Los Angeles, No. 16-CV-3579-SVW (C.D. Cal. June 25, 2018)

Order, Ex. 2 (finding $875 to be reasonable hourly rate for Los Angeles attorney

with 33 years of experience); Tiara Condo, 697 F. Supp. 2d at 1353 (finding a range

of $225 for junior associates to $675 for senior partners to be reasonable); Spadaro

v. City of Miramar, Case No. 11-CV-61607 (S.D. Fla. February 14, 2014) Order,

Ex. 3 (awarding $600 to civil rights attorney with 32 years’ experience); D'Agostino

v. Keitel, No. CV 18-MC-80460, 2019 WL 416724, at *2 (S.D. Fla. Feb. 1, 2019)

($340 for attorney with 11 years of experience—noting $370 was the attorney’s

standard rate—$450 for attorney with 11 years of experience, $525 for attorney with

35 years of experience—noting $625 was the standard rate); Rowett v. Wish Wash 2

LLC, No. 16-81904-CIV, 2018 WL 4869441, at *3 (S.D. Fla. Sept. 20, 2018) ($350

per hour for attorney with 9 years of experience);4 S.E.C. v. Mutual Benefits Corp.,

No. 04-60503, 2009 WL 4640654 at *2-3 (S.D. Fla. Dec. 7, 2009) (awarding

“blended” rate, incorporating partners and associates, of $450 and citing to the

October 12, 2009, Daily Business Review “South Florida Billing Survey” for the

proposition that “the most talented attorneys in the area billed between $550 and

$765 per hour”); Topp, Inc., v. Uniden America Corp., No. 05-21698, 2007 WL

2155604 (S.D. Fla. July 25, 2007) ($551 per hour on motion to compel deposition);


4
    Years of experience were determined using the Florida Bar’s online directory.
                                            Page 17 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 18 of 31




CC-Aventura, Inc. v. Weitz Co., LLC, No. 06-21598, 2008 WL 276057 (S.D. Fla.

Jan. 31, 2008) ($400 per hour for eighth-year associate on sanctions motion);

Textron Fin. Corp. v. RV Sales of Broward, Inc., No. 08-61449, 2010 WL 2889908

at *4, *8 (S.D. Fla. June 29, 2010) (awarding averaged rates of $537.90 per hour for

an attorney with over 30 years of experience, $368.12 for an attorney with 11 years

of experience, and $183-$250 for attorneys licensed less than 2 years).

         The rates sought for law clerks and paralegals are also reasonable. See

Carruthers v. Israel, 274 F. Supp. 3d 1345, 1354 (S.D. Fla. 2017) (awarding $160

for law clerks); Bacon v. Stiefel Labs., Inc., No. 11-20489-CIV, 2014 WL 4825279,

at *4 (S.D. Fla. Sept. 25, 2014) (finding $160 per hour reasonable rate for law clerks

in securities case).

   II.     Plaintiff Seeks Compensation for a Reasonable Number of Hours

         “Hours reasonably expended” means “billable hours — that is, work that

would be paid for by a reasonable client of means seriously intent on vindicating the

rights in issue.” Perkins v. Mobile Housing Board, 847 F.2d 735, 738 (11th Cir.

1988). Reasonableness “is determined by the profession’s judgment of the time that

may be conscionably billed and not the least time in which it might theoretically

have been done.” Norman, 836 F. 3d at 1306. Hours “may not be deducted unless

the court determines that the profession generally would not bill at all for the type of

activity or for the quantity of time devoted to the activities.” Perkins, 847 F.2d at


                                     Page 18 of 31
     Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 19 of 31




738. “Sworn testimony that, in fact, it took the time claimed is evidence of

considerable weight on the issue of the time required in the usual case and therefore,

it must appear that the time claimed is obviously and convincingly excessive under

the circumstances.” Id. at 738.

       PLN’s attorneys kept contemporaneous time records, which are attached as

exhibits 4 (for the district court) and 5 (for the appeal)5, along with declarations from

the attorneys’ attesting to the accuracy of the records. Ex. 6. Its attorneys have not

engaged in block billing—that is, each entry is broken into discrete tasks with a clear

explanation of the amount of time spent on each one. See Norman, 836 F.2d at 1303

(time sheets must show the “general subject matter of the time expenditures” with

“sufficient particularity so that the district court can assess the time claimed for each

activity”). Moreover, although PLN is claiming time for numerous attorneys, this

reflects the fact that several of those attorneys moved to other firms during the nine-

year span of this case, and were replaced by other attorneys. Not all attorneys were

simultaneously working on the case. Further, the use “of a team of attorneys who

divide up the work is common” practice, and not grounds to reduce the fee award.

Johnson v. Univ. Coll. of Univ. of Alabama in Birmingham, 706 F.2d 1205, 1208

(11th Cir. 1983). See id. (“a reduction is warranted only if the attorneys are


5
 The totals listed at the bottom of these time records were tabulated by Microsoft Excel. Due to
rounding errors, they are slightly different from the totals in the charts below, which were tabulated
by multiplying each attorney’s hours by their hourly rate.
                                           Page 19 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 20 of 31




unreasonably doing the same work.”) (emphasis in original). The time entries

represent the distinct contribution of each member of the legal team.

      Finally, PLN’s fee expert William Hill has reviewed the time records and has

attested that the number of hours PLN’s attorneys spent on this matter was

reasonable. Ex. 1 at ¶ 11.

      As demonstrated by the charts below, PLN’s attorneys spent a total of

3,999.25 hours on this case. Multiplied by their hourly rates, this yields a lodestar

figure of $1,737,299.25 ($1,441,581.60 for the district court and $295,717.65 for the

appeal).

   III.    Adjustments to the Lodestar

      After calculating the lodestar, the next step is to apply any necessary

adjustments. Here, adjustments are appropriate for two reasons: billing judgment

and lack of success.

      A. Billing Judgment

      Plaintiff acknowledges that it “must exercise [its] own billing judgment to

exclude any hours that are excessive, redundant, or otherwise unnecessary.”

Galdames v. N & D Inv. Corp., 432 F. App’x 801, 806 (11th Cir. 2011) (quotations

omitted). Rather than pore over the thousands of time entries to exclude specific

ones, the Eleventh Circuit has held that it is permissible to simply make an across-

the-board percentage cut to account for possible excessive or unnecessary time


                                    Page 20 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 21 of 31




entries. Loranger, 10 F.3d at 783 (“When faced with a massive fee application,

however, an hour-by-hour review is both impractical and a waste of judicial

resources.”). See also Villano v. City of Boynton Beach, 254 F.3d 1302, 1311 (11th

Cir. 2001); Tasby v. Estes, 651 F.2d 287, 289 (5th Cir. July 17, 1981) (“[T]he use of

a number of attorneys frequently results in some duplication of effort, and a district

court may take this factor into account by deducting some small percentage of the

total hours.”) (quoting Northcross v. Board of Education, 611 F.2d 624, 637 (6th

Cir. 1979)); Ceres Environmental Services, Inc. v. Colonel McCrary Trucking, LLC,

476 F. App’x 198, 203-204 (11th Cir. 2012) (affirming 10% reduction for block

billing, which Plaintiffs have avoided).

      PLN believes that its attorneys have avoided engaging in excessive,

unnecessary, or duplicative tasks. Nonetheless, PLN believes a small percentage

reduction is warranted, both for the District Court proceedings and the appeal, as a

reasonable exercise of billing judgment. That percentage will be incorporated into

the reduction for lack of success, which is described below.

      B. Lack of Success

      This Court has instructed PLN to “specifically explain why it believes this

Court should not reduce any award in light of Plaintiff’s loss on its First Amendment

Claim.” ECF 322 at 3-4. Plaintiff candidly acknowledges that its fee award should




                                    Page 21 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 22 of 31




be reduced for lack of success on the First Amendment claim. However, the

reduction should be relatively minor, as explained below.

      PLN acknowledges the Supreme Court’s teaching that the degree of success

must be considered when determining a fee award. Hensley, 461 U.S at 436.

However, the Court has also recognized that “the fee award should not be reduced

simply because the plaintiff failed to prevail on every contention raised in the

lawsuit.” Id. at 435 (time can be reduced for hours spent on unsuccessful claims if

they are “distinct in all respects from [the] successful claims”) (emphasis added).

See also Dowdell v. City of Apopka, Florida, 698 F.2d 1181, 1187 (11th Cir. 1983)

(“The theory that fee applications should be dissected into ‘winning’ and ‘losing’

hours with the latter being nonreimbursable contradicts the law of this circuit.”).

      The reasoning behind this principle is that, “in complex civil rights litigation,

and particularly in prisoners’ rights cases, issues are overlapping and intertwined.”

Jones v. Diamond, 636 F.2d 1364, 1382 (5th Cir. Jan. 29, 1981), overruled on other

grounds, 790 F.2d 1174 (5th Cir. 1986). See also Hensley, 461 U.S. at 435 (where

case presents “a common core of facts” or is “based on related legal theories,”

“[m]uch of counsel’s time will be devoted generally to the litigation as a whole,

making it difficult to divide the hours expended on a claim-by-claim basis”).

      That was certainly the case here. The vast majority of counsel’s time was

devoted to work advancing both claims; it is simply not possible, nor is it required,


                                     Page 22 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 23 of 31




to isolate time entries according to which claim they pertain to. The Complaint

included facts about the FDC’s lack of justification for applying the Admissible

Reading Material Rule to PLN, and also facts about notices that PLN should have

been receiving.      Interrogatories and Requests for Production asked about

justifications for the Rule and any documents relating to those justifications, and also

asked about the notice process and for supporting documentation. Depositions

explored justifications for the Rule, the application of the Rule, and the notice

process. Summary judgment and other briefing covered both issues, and the trial

was devoted to both issues as well.

      Further, this was not a mere technical victory; the Due Process claim was

significant. Notice and an opportunity to be heard have been the cornerstone of

procedural due process “[f]or more than a century.” Hamdi v. Rumsfeld, 542 U.S.

507, 533 (2004) (citations/quotations omitted). Without proper notice, PLN has no

way of determining whether its publications are reaching their intended recipients,

and no way of ensuring that the impoundments are proper under FDC’s own rule.

Moreover, proper notice of the specific pages that FDC believes violate the Rule is

helpful for PLN to determine how to comply with it, and whether compliance is even

possible, given its resources. Defining the contours of what is prohibited is a critical

aspect of the First Amendment. See Grayned v. City of Rockford, 408 U.S. 104, 109

(1972) (“a vague statute . . . operates to inhibit the exercise of [First Amendment]


                                      Page 23 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 24 of 31




freedoms[,]” because “[u]ncertain meanings inevitably lead citizens to steer far

wider of the unlawful zone . . . than if the boundaries of the forbidden areas were

clearly marked.” (citations omitted; second ellipses in original)). And the public

benefit of vindicating a constitutional right cannot be ignored when determining a

fee award. Villano, 254 F.3d at 1307; Popham v. City of Kennesaw, 820 F.2d 1570,

1580 (11th Cir. 1987) (“The affirmation of constitutional principles produces an

undoubted public benefit that courts must consider in awarding attorneys’ fees under

Section 1988.”). Thus, the Due Process claim was an integral part of this case, and

PLN’s victory reinforces the First Amendment principle it seeks to vindicate.

      Moreover, victory on the Due Process claim was not a foregone conclusion;

it was only achieved through PLN’s attorneys’ tenacious advocacy in the face of

vigorous opposition by the FDC. As explained above, the FDC attempted to derail

the Due Process claim in every conceivable way. It asserted similarly baseless

arguments multiple times, including in a motion to dismiss, motion for partial

summary judgment, Rule 11 letter, second motion for summary judgment, post-trial

briefing, an argument to reconsider the injunction improperly embedded in an

unrelated filing, a motion to stay the injunction, and an appeal. PLN was required

to, and did successfully, repel those arguments every time. Further, developing the

factual presentation was complicated. It involved reviewing and analyzing several

years of notices PLN had received, determining where they came from, determining


                                    Page 24 of 31
     Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 25 of 31




who at PLN could testify about those matters, and presenting them in an orderly

fashion to the Court. All of this legal and factual development required a high level

of legal skill, expertise, and professionalism.6

       Because of the priority Congress has placed on the vindication of civil rights,

reductions should be made sparingly. See Bivins v. Wrap It Up, Inc., 380 F. App’x

888, 891 (11th Cir. 2010) (quoting Pennsylvania v. Delaware Valley Citizens’

Council for Clean Air, 478 U.S. 546, 565 (1986)) (“There is a ‘strong presumption’

that the lodestar reflects a reasonable sum the attorneys deserve.”); Fox v. Vice, 563

U.S. 826, 833 (2011) (quotations/citations omitted (“When a plaintiff succeeds in

remedying a civil rights violation,” . . . he serves as a private attorney general,

vindicating a policy that Congress considered of the highest priority.”). Nonetheless,

PLN recognizes that the First Amendment claim was a significant part of this case,

and that an across-the-board reduction may be appropriate. See Popham, 820 F.2d

at 1581 (“However, in Hensley, 461 U.S. at 436–37, 103 S.Ct. at 1941, the Supreme




6
  While the Supreme Court has receded from the factors outlined in Johnson v. Georgia Highway
Express, Inc., 488 F.2d 714 (5th Cir. 1974), because they are subsumed within the lodestar
analysis, Perdue v. Kenny A., 559 U.S. 542, 553 (2010), they can still be relevant to deriving the
lodestar. See Loranger, 10 F.3d at 781 n. 6. The factors include 1) the time and labor required, 2)
the novelty and difficulty of the questions, 3) the requisite legal skill, 4) the preclusion of other
employment, 5) the customary fee, 6) whether the fee is fixed or contingent, 7) time limitations
imposed, 8) the results obtained, 9) the experience, reputation, and ability of the attorneys, 10) the
undesirability of the case, and 12) awards in similar cases. Given the above-described time and
effort that was necessary to achieve this victory, factors 1 through 4, among others, weigh in PLN’s
favor.

                                           Page 25 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 26 of 31




Court explicitly stated that a court could simply reduce the award to account for the

plaintiff's limited success instead of eliminating hours specifically expended on

unsuccessful claims.”).

      Given these considerations, to account for the exercise of billing judgment

and the lack of success on the First Amendment claim, PLN proposes a 25%

reduction to the fees incurred in the District Court proceedings, and a 50% reduction

to the fees incurred for the appeal. This adequately accounts for the practical result,

while still recognizing the importance of the Due Process claim. Although every

case is fact-specific, other courts have made similar reductions. See, e.g., Perkins,

847 F.2d at 739 (affirming a district court’s 15% reduction in the amount of fees

claimed based on partial or limited success).




                                     Page 26 of 31
       Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 27 of 31




         A final summary of the fees for the District Court proceedings is below.7

                                        District Court
           Name                Firm          Number of        Hourly Rate        Total Fees
                                              Hours
     Randall C. Berg, Jr.      FJI            495.52              $825          $408,804.00
      Randall Marshall        ACLU              14                $700            $9,800.00
        Lance Weber           HRDC            442.05              $560          $247,548.00
     Benjamin Stevenson       ACLU              22                $525           $11,550.00
        Dan Marshall          HRDC             4.40               $475           $2,090.00
     Sabarish Neelakanta      HRDC            210.60              $425          $89,505.00
      Joshua Glickman          FJI            138.90              $400           $55,560.00
        Shawn Heller            FJI              5.79             $400            $2,316.00
     Dante P. Trevisani        FJI             1,107.64           $350          $387,674.00
         Alissa Hull          HRDC              258.30            $335          $86,530.50
        Robert Jack           HRDC               25.60            $335           $8,576.00
     Masimba Mutamba          HRDC              24.30             $295           $7,168.50
     Monique Roberts          HRDC                9.6             $295           $2,832.00
      Stephanie Moore          FJI               71.82            $280          $20,109.60
       Throckmorton
         Erica Selig            FJI              9.45             $280            $2,646.00
       Chelsea Lewis            FJI             63.27             $250           $15,817.50
         Law Clerks                             83.10             $175           $14,542.50
         Paralegals                             428.20            $160           $68,512.00
           Total                               3414.54                          $1,441,581.60
       25% Reduction                                                             -$60,395.40

    Total Discounted Fees                                                       $1,081,186.20




7
 A chart is also attached as exhibit 7 which summarizes the number of hours spent by category.
This chart shows that PLN’s attorney spent a reasonable amount of time on each stage of the case.
                                         Page 27 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 28 of 31




      Similarly, below is a final summary of fees sought for the appeal.

                                       Appeal
         Name              Firm          Number of     Hourly Rate      Total Fees
                                          Hours
     Paul Clement         Bancroft         51.75          $900          $46,575.00
   Michael McGinley       Bancroft         232.50         $500         $116,250.00
  Randall C. Berg, Jr.      FJI            39.81          $825         $32,843.25
     Lance Weber           HRDC            59.50          $560         $33,320.00
     Dan Marshall          HRDC             7.20          $475          $3,420.00
  Sabarish Neelakanta      HRDC            82.60          $425         $35,105.00
   Dante P. Trevisani       FJI            45.43          $350         $15,900.50
  Masimba Mutamba         HRDC             12.08          $295           $3,563.60
     Law Clerks                              8.5          $175           $1,487.50
     Paralegals                             45.33         $160           $7,252.80
       Total                               584.70                      $295,717.65
   50% Reduction                                                       -$147,858.82

 Total Discounted Fees                                                 $147,858.83




      Thus, the total amount of fees sought, for the District Court proceedings and

the appeal, and after all adjustments are made, is $1,229,045.03.

   IV.    Costs and Expenses

      This Court has already ruled that PLN is entitled to $6,204.42 in taxable costs.

ECF 326. PLN also seek $36,975.40 in litigation expenses. In the Eleventh Circuit,

“with the exception of routine office overhead normally absorbed by the practicing

attorney, all reasonable expenses incurred in case preparation, during the course of

litigation, or as an aspect of settlement of the case may be taxed as costs under

section 1988.” Dowdell, 698 F.2d at 1192 (awarding expenses for travel, telephone,
                                     Page 28 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 29 of 31




and postage, and citing approvingly to cases awarding expenses for food, lodging,

and photocopying). In determining which expense are compensable, “the standard

of reasonableness is to be given a liberal interpretation.” Id.

       The breakdown of what PLN seeks for expenses is attached as exhibit 8.8

This does not include $6,169.00 that was paid to experts E. Eugene Miller and

Margaret Savage, which PLN is not seeking. All of the expenses incurred were

reasonable and made for the purpose of advancing this case. PLN should therefore

be awarded its full litigation expenses.

                                       Conclusion

       Plaintiff respectfully requests that this Court award PLN $1,229,045.03 in fees

and $36,975.40 in expenses, for a total of $1,266,020.43. Adding the $6,204.42 that

PLN was already awarded for taxable costs brings the final total to $1,272,224.85.

       This amount represents the fees, costs, and expenses incurred as of April 11,

2019. PLN will supplement this motion with any further fees incurred, if necessary.




8
 PLN has not included receipts for the expenses, however they can be provided to the Court or
Defendant upon request.
                                       Page 29 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 30 of 31




      Certificate of Counsel. Pursuant to Local Rule 7.1(B), N.D. Fla., Plaintiff’s

counsel has conferred with Defendant’s Counsel regarding the relief sought in this

motion. Defendant opposes the relief sought herein.

      Word Count. Pursuant to Local Rule 7.1(F), N.D. Fla., the word count of

this Motion is 6,718 words.



Respectfully submitted,

Dante P. Trevisani                      Sabarish Neelakanta
Fla. Bar No. 72912                      Fla. Bar No. 26623
DTrevisani@FloridaJusticeInstitute.o    Human Rights Defense Center
rg                                      P.O. Box 1151
Florida Justice Institute, Inc.         Lake Worth, FL 33460
3750 Miami Tower                        561.360.2523 Office
100 S.E. Second Street                  866.735.7136 Fax
Miami, FL 33131-2309                    E-Mail:
T. 305.358.2081                         sneelakanta@humanrightsdefensecenter.
F. 305.358.0910                         org

Benjamin James Stevenson
Fla. Bar. No. 598909
ACLU Found. of Fla.
P.O. Box 12723
Pensacola, FL 32591-2723
T. 786.363.2738
F. 786.363.1985
bstevenson@aclufl.org




                                             By:   s/ Dante P. Trevisani
                                                   Dante P. Trevisani
                                                   Counsel for Prison Legal News
                                   Page 30 of 31
    Case 4:12-cv-00239-MW-CAS Document 329 Filed 04/12/19 Page 31 of 31




                         CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that I electronically filed today, April 12, 2019, the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all persons registered for this case on the following

service list, including opposing counsel.



                                              By:   s/ Dante P. Trevisani
                                                    Dante P. Trevisani




                                    Page 31 of 31
